Case: 14-20546      Document: 00513210612         Page: 1    Date Filed: 09/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-20546                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                               September 28, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff - Appellee           Clerk
v.

LAWRENCE T. TYLER,

                                                 Defendant - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-774-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Lawrence T. Tyler appeals his conviction for
conspiracy to commit health care fraud, health care fraud, and money
laundering, claiming insufficiency of the evidence. We AFFIRM.
                                     I. Background
       Tyler    operated     a   company      called    1866ICPAYDAY.COM,                     LLC
(“ICPAYDAY”) that provided durable medical equipment, such as orthotic
braces, wheelchairs, and similar equipment, to patients. Tyler controlled the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20546    Document: 00513210612     Page: 2   Date Filed: 09/28/2015



                                 No. 14-20546
day-to-day operations of ICPAYDAY, and identified himself as the owner and
manager.    In 2007, ICPAYDAY became an approved durable medical
equipment provider for Medicare and Medicaid. Sometime thereafter, the
Government came to believe that Tyler was submitting fraudulent claims for
reimbursement. After an investigation, the Government charged Tyler with
one count of conspiracy to commit health care fraud, eight counts of health care
fraud, and one count of money laundering.
      The indictment alleged that Tyler conspired with Mathew Okorocha, the
owner and operator of KC International Medical Supply, Inc. (“KC
International”), to submit fraudulent claims to Medicare and Medicaid.
Specifically, the indictment alleged that Tyler purchased patient information
from a co-conspirator and then used that information to submit false claims to
Medicare and Medicaid by representing that a physician had prescribed the
use of certain medical equipment for the patients. The indictment also alleged
that Okorocha directed an employee to create false orthotic equipment invoices
from KC International to support claims submitted by Tyler in response to a
Medicare inspection of Tyler’s business. Tyler forwarded these false invoices
to Medicare. In addition to false claims, the indictment further alleged that
Tyler used incorrect billing codes for certain medical equipment to receive
higher reimbursements from Medicare and Medicaid.                At trial, the
Government presented evidence that 86 percent of ICPAYDAY’s Medicare and
Medicaid reimbursement claims used incorrect billing codes or sought
reimbursement for items that were never actually purchased.
      The Government voluntarily dismissed one count of health care fraud,
and the jury convicted Tyler on the remaining counts. The district court




                                       2
    Case: 14-20546         Document: 00513210612         Page: 3   Date Filed: 09/28/2015



                                       No. 14-20546
sentenced Tyler to 72 months of imprisonment, three years of supervised
release, and restitution. Tyler timely appealed his conviction. 1
                                       II. Discussion
      On appeal, Tyler argues that the evidence was insufficient to support his
conviction for conspiracy, health care fraud, and money laundering because the
Government failed to show that he had the requisite intent or knowledge for
each offense. A preserved sufficiency challenge is reviewed de novo. United
States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012). “This court reviews the
record to determine whether, considering the evidence and all reasonable
inferences in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable
doubt.” United States v. Vargas-Ocampo, 747 F.3d 299, 303 (5th Cir.) (en
banc), cert. denied, 135 S. Ct. 170 (2014).
   A. Health Care Fraud and Conspiracy to Commit Health Care Fraud
      Tyler first challenges his convictions for health care fraud under 18
U.S.C. § 1347 and conspiracy to commit health care fraud under 18 U.S.C.
§ 371. The intent element of a conspiracy charge requires that the Government
prove the defendant knew of the conspiracy’s unlawful objective and
voluntarily agreed to join the conspiracy. See United States v. Richard, 775
F.3d 287, 294 (5th Cir. 2014). A conspiracy conviction may be based upon
circumstantial evidence alone. United States v. Delgado, 668 F.3d 219, 226
(5th Cir. 2012) (quoting United States v. Garza-Robles, 627 F.3d 161, 168 (5th
Cir. 2010)). Uncorroborated testimony from an accomplice witness is also
sufficient. Richard, 775 F.3d at 294.
      To support a conviction for health care fraud in violation of 18 U.S.C.
§ 1347, the government must prove beyond a reasonable doubt that the


      1   Tyler does not appeal his within-guidelines sentence.
                                              3
    Case: 14-20546    Document: 00513210612       Page: 4   Date Filed: 09/28/2015



                                   No. 14-20546
defendant “knowingly and willfully execute[d], or attempt[ed] to execute, a
scheme or artifice—(1) to defraud any health care benefit program; or (2) to
obtain, by means of false or fraudulent pretenses, representations, or promises,
any of the money or property owned by, or under the custody or control of, any
health care benefit program, in connection with the delivery of or payment for
health care benefits, items, or services . . . .” United States v. Imo, 739 F.3d
226, 235–36 (5th Cir. 2014) (quoting 18 U.S.C. § 1347). Although knowledge
and specific intent to defraud are required, actually submitting the fraudulent
documentation is not. United States v. Willett, 751 F.3d 335, 339 (5th Cir.
2014).
      We conclude that the evidence presented at trial was sufficient to
support the jury’s determination that Tyler had the requisite intent or
knowledge for both conspiracy to commit health care fraud and health care
fraud. At trial, one of Tyler’s co-conspirators, Birdie Revis, testified that he
would send out marketers to find Medicare patients and use the patients’
information to fill out blank physician certification statements pre-signed by
his cousin, Dr. John Edward Perry.          Revis testified that he sold these
statements to Tyler, who paid him $500 per patient in cash or Western Union
money orders. Revis further testified that he arranged for Dr. Perry and Tyler
to have a telephone conversation, after which Dr. Perry assured Revis that
“[e]verything [was] ok,” and Tyler told Revis that he would accept any
prescriptions sent by Dr. Perry.
      The Government presented evidence related to seven patients on whose
behalf Tyler submitted fraudulent claims. The Government offered Medicare
or Medicaid claims filed by ICPAYDAY naming each of these seven patients
and indicating that the patient was provided with various types of durable
medical equipment. Testimony established that these patients had either
never heard of ICPAYDAY, had never received the equipment shown on the
                                        4
    Case: 14-20546    Document: 00513210612        Page: 5   Date Filed: 09/28/2015



                                    No. 14-20546
Medicare or Medicaid claims, or had never seen Dr. Perry, the prescribing
doctor listed on the claim forms.
      Mark Porter, a health insurance specialist for the Centers for Medicare
and Medicaid Services, testified that when he conducted an ad hoc site
inspection of ICPAYDAY’s office, Tyler was not present and the employee at
the office did not have access to the locked room that contained patient files
and other documentation. Porter also testified that although he expected to
see rigid orthotic products based on what ICPAYDAY had been billing to
Medicare, he found only neoprene orthotics in the office. He requested that
Tyler fax him certain documentation.
      Hervee Kpi, a manager at KC International, testified that a few days
after Porter visited ICPAYDAY’s office, Tyler had a private meeting with
Okarocha, the owner of KC International. Kpi testified that after the meeting,
Okarocha asked Kpi to create new KC International invoices for Tyler, and
that she did so under Okarocha’s direction. Several days later, Tyler asked
Kpi to create another set of invoices because Tyler was not satisfied with the
price of each item that was put on the prior invoices and also wanted to change
the quantity of items reflected on them. Kpi testified that Tyler sat next to her
while she created the new invoices, listing items that were never purchased.
ICPAYDAY faxed the claims to Porter in connection with the Medicare claims
under investigation. Another Medicare investigator testified that when she
reviewed the KC International invoices, she noticed that ICPAYDAY’s bank
accounts did not show corresponding payments for each of the invoices.
      Tyler contends that he lacked the necessary mens rea for these
convictions because a third party did his billing and he relied on doctors, like
Dr. Perry, to determine whether equipment was medically necessary.
However, the evidence presented at trial, including the testimony of Revis and
Kpi, supports the jury’s conclusion that Tyler knowingly conspired with
                                         5
    Case: 14-20546    Document: 00513210612      Page: 6   Date Filed: 09/28/2015



                                 No. 14-20546
Okarocha to submit fraudulent claims to Medicare and Medicaid and willfully
and purposely participated in the scheme. To the extent Tyler argues that
there is conflicting evidence, such as his own testimony, that supports his claim
that he lacked the requisite mens rea for conspiracy and health care fraud, the
jury was free to believe other witnesses over him. United States v. DeRose
Indus., Inc., 519 F.2d 1066, 1067 (5th Cir. 1975); see also Grant, 683 F.3d at
642 (“The jury retains the sole authority to weigh any conflicting evidence and
to evaluate the credibility of the witnesses.”).      Thus, we reject Tyler’s
sufficiency-of-the-evidence challenge to his convictions for health care fraud
and conspiracy to commit health care fraud.
   B. Money Laundering
      Tyler challenges his conviction for money laundering under 18 U.S.C.
§ 1957, contending that the Government failed to provide sufficient evidence
to prove beyond a reasonable doubt that he possessed the requisite intent.
      Money laundering consists of three elements: “(1) property valued at
more than $10,000 that was derived from a specified unlawful activity, (2) the
defendant’s engagement in a financial transaction with the property, and (3)
the defendant’s knowledge that the property was derived from unlawful
activity.” United States v. Fuchs, 467 F.3d 889, 907 (5th Cir. 2006) (citing
United States v. Rodriguez, 278 F.3d 486, 490 (5th Cir. 2002)). The knowledge
element requires only proof that the defendant “knew the funds were illicit and
engaged in a ‘financial transaction’ with them regardless.” United States v.
Alaniz, 726 F.3d 586, 602 n.6 (5th Cir. 2013).
      At trial, the Government submitted evidence that Tyler was the sole
authorized signatory on a Wachovia bank account and that he withdrew
$140,500 from that account in January 2009. A forensic accountant testified
that Tyler used that money to purchase a cashier’s check. The accountant
further testified that most of the withdrawn money was derived from Medicare
                                       6
    Case: 14-20546   Document: 00513210612    Page: 7   Date Filed: 09/28/2015



                               No. 14-20546
and Medicaid deposits. As discussed previously, there was sufficient evidence
showing Tyler submitted fraudulent claims for reimbursement to Medicare
and Medicaid with knowledge that the claims were fraudulent. The primary
source of deposits into the bank account were from Medicare and Medicaid
reimbursements paid pursuant to ICPAYDAY’s submission of fraudulent
claims. The evidence thus supports the jury’s conclusion that Tyler knew the
funds withdrawn from the Wachovia account were derived from illegal activity.
See Alaniz, 726 F.3d at 602–04.    Viewing the evidence in the light most
favorable to the Government, we conclude that a rational trier of fact could
have found the essential elements of money laundering beyond a reasonable
doubt.
     AFFIRMED.




                                     7